DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 7, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claim 1 is rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 8 recites the limitation “the defined distance”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 10-11 recites the limitation “the average grain weight of an ear”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 14-15 recites the limitation “the total area of the digital image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 13 recites the limitation “the field”. There is insufficient antecedent basis for this limitation in the claim.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,948,548. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Anderson et al. (U.S. Patent Application Publication No. US 2016/0084813 A1) (hereafter referred to as “Anderson”).  
	With regard to claim 1, Anderson describes positioning a digital camera at a defined distance above an average plane of ears of a cornfield (see Figure 7, element 772 and refer for example to paragraph [0111]), capturing a digital image of a cornfield section of the cornfield with the positioned digital camera, wherein the average plane of the ears and an image plane of the digital camera lie parallel to each other (see Figure , element and refer for example to paragraphs [0056], [0072] and [0111]), determining an area of the captured cornfield section from the defined distance and a viewing angle of the digital camera (see Figure 10, element 749 and refer for example to paragraph [0094]), determining a total area of the ears in the digital image compared to the total area of the digital image by means of an algorithm for differentiating between image pixels of the ears and other image pixels that do not belong to the ears (refer for example to paragraphs [0056], [0069], [0090] and [0094]), and determining a yield of the field from the total area of the ears in the digital image compared to the total area of the digital image, the determined area of the captured cornfield section, the average grain weight of an ear, a total field area and a first calibration factor (refer for example to paragraphs [0095] through [0098] and [0107] through [0108]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scharf (‘711), (‘967) and (‘232), Acheson, Dybro, Schildroth, Richt (‘527), (‘545) and (‘546), and Spalding all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 26, 2022